Kane, J. (concurring).
While I am in complete accord with the legal conclusions set forth in the well-reasoned opinion of Justice Levine, I suggest there may be additional reasons which support an affirmance.
To be remembered is the fact that this case has been remanded to us “for further consideration in light of United States v. Johnson, 457 U.S.__(1982)” by the United States Supreme Court. Johnson (supra, p_) presented the question “whether the rule announced in Payton applies to an arrest that took place before Payton was decided.” The court resolved the question by applying the Payton rule to all cases pending on direct appeal at the time Payton was decided. Thus, while we are now instructed that a warrant-less and nonconsensual entry at a home cannot be made to effect a routine felony arrest, absent exigent circumstances, the underlying question, never directly addressed by this court when the matter was before us on two other occasions, is, in my view, whether the rule in Payton applies to the rather unusual factual circumstances of this case. A detailed description of those facts is reported in People v Graham (90 Misc 2d 1019). Reference thereto (supra, at p 1024) establishes, and it is not controverted, that at the time of the entry and arrest of Graham, the police officers had applied for a fugitive arrest warrant, and were informed one had been issued. Moreover, they were in possession of a teletype message to that effect, a *207written instrument which police authorities historically have acted upon while in foreign jurisdictions, and which is acknowledged to be routine police procedure.
Thus, although I am not suggesting that a “good faith exception” should be made to the application of the exclusionary rule to alleged improper police conduct, for, indeed, I fail to discern any improper conduct by the police officers in this case, the question of the good faith of the police officers becomes extremely significant when considering this matter “in light of United States v. Johnson, 457 U.S. _ (1982).” Johnson reviewed, extensively, the Government’s argument that arresting officers should be charged only with knowledge of and good faith compliance with prevailing constitutional requirements. In rejecting such argument, the court pointed out that it had long emphasized the fact that “police officers should resolve any doubts regarding the validity of a home arrest in favor of obtaining a warrant” (United States v Johnson, supra, p_). This is the lesson of Payton with which we are concerned. It is the court’s resolution of that narrow issue which was presented to it (Payton v New York, 445 US 573, 582). The mere fact that a teletype message rather than a warrant was in the officers’ hands at the time of arrest should not abort their actions which were, in fact, in accordance with constitutional norms in existence at the time, although not officially articulated until six years later.* If Payton did not announce any new principle of law (United States v Johnson, supra), what police conduct in this case is so improper that repetition thereof should be prohibited by imposition of the exclusionary rule? It is my view that no constitutional principle was offended in this case by the conduct of the arresting officers, and that any administrative delay in issuance of a warrant of arrest some 1,300 miles from the scene should not transform the constitutionally clairvoyant conduct of the arresting officers into a violation of a defendant’s rights.

 It should be noted that under recent amendments to the Criminal Procedure Law, a search warrant can be obtained upon application to a Judge by telephone (see L 1982, ch 679, eff Sept. 20, 1982).